Kirkpatrick C. J.
This is an action upon a note of hand, made by the defendant, Van Giesen,to one Van Giesen, for $100, dated May 24, 1816, and payable in sixty days ; and by the said Marselis Van Giesen, assigned to the plaintiff, Van Houten. The action was instituted March 22, 1817 ; and the defendant insisted, before the justice, that the principal and interest of the said note, amounted to more than $100 ; and there being no credits allowed, plead to the jurisdiction of the court.
According to the course of decision here, this was a good plea. The justice ought to have given judgment upon it for the defendant, and to have dismissed the suit.
Reversed.